Exhibit 10.7

 

CBRE GROUP, INC.

EXECUTIVE BONUS PLAN

 

Dated November 13, 2019

 

1.

PLAN OBJECTIVE

 

The Executive Bonus Plan (“EBP” or the “Plan”) has been designed to reward and
encourage the efforts of the executive officers of CBRE Group, Inc. (“CBRE” or
the “Company”) to successfully attain the Company’s goals by directly tying the
Participant’s compensation to Company and individual results.   The EBP is also
designed to (a) provide competitive compensation opportunities for executive
officers and (b) assist in retaining and attracting key employees for CBRE.

 

2.

EFFECTIVENESS AND PLAN YEAR

 

The Plan is dated the first date set forth above and is effective in respect of
the 2019 Plan Year (as defined below) such that it shall apply in respect of
Awards (as defined below) in respect of such Plan Year.  The Plan will remain in
effect until suspended, amended, terminated or otherwise altered in accordance
with Section 10 hereof.  The Plan supersedes and replaces, in total, all prior
versions of the Plan or any other bonus guarantees.  A “Plan Year” starts on
January 1 and ends December 31 of the same year.

 

3.

PLAN ADMINISTRATION

 

Human Resources will administer the Plan, including participation, eligibility
criteria and payment of Awards, subject to final review and approval by the
Chief Executive Officer and the Compensation Committee of the Board of Directors
(the “Committee”).  

 

4.

ELIGIBILITY

 

4.1

Eligibility for participation in the EBP and receipt of bonus awards pursuant to
the terms and conditions of the Plan (“Awards”) will be limited to the Chief
Executive Officer and other executive officers specifically designated and
approved by the Chief Executive Officer and the Committee each year (the CEO and
such other officers so designated and approved, “Participants”).  Unless
otherwise specifically approved by the Chief Executive Officer and the
Committee, executive officers who participate in any other Company bonus plan,
as well as executive officers who are paid on a commission basis or participate
in the bonus plan for commissioned salespersons, are not eligible to participate
in the EBP.  

 

4.2

Participation for a Participant begins on the first day of employment or the
designated effective date of a Participant’s eligibility to participate in the
Plan.  Eligibility for the Plan does not guarantee payment of an Award because
payment is dependent upon earning the Award and the other provisions of the
Plan, including both individual and Company performance.  

--------------------------------------------------------------------------------

4.3

Participants who are newly hired, transfer to a new position or become eligible
to participate during a Plan Year are eligible to earn an Award as follows:

 

 

(a)

Newly-hired or newly-eligible Participants will be eligible for a pro-rated
Award based on the number of full weeks worked in the eligible position from the
first date of employment or the designated effective date during the Plan Year.


 

(b)

Participants who transfer to a new position that is not then eligible for the
Plan will be eligible for a prorated Award based on the number of full weeks
worked in the eligible position during the Plan Year.  


 

(c)

Participants who transfer or are promoted to another position and remain
eligible for the Plan under the new position will be eligible to earn a prorated
Award for each position based on the number of full weeks worked in each
position during the Plan Year.  Eligibility to earn Awards will be based on the
number of full weeks the Participant worked in each position and the applicable
Target Awards and/or ratings for each position.

 

4.4

If the employment status of a Participant changes prior to the Payment Date (as
defined below), eligibility for an Award will depend on the reason for the
status change:

 

 

(a)

Resignation or voluntary termination for any reason: Eligibility for Awards is
forfeited on resignation or voluntary termination by the Participant for any
reason before the Payment Date.


 

(b)

Involuntary termination for Cause: Eligibility for Awards is forfeited on
involuntary termination by the Company for Cause before the Payment Date.  As
used herein, the term “Cause” shall mean: (i) an uncured material breach by a
Participant of one or more of the material terms and conditions of such
Participant’s employment agreement, (ii) a material violation by a Participant
of the Company’s published policies without permission or just cause, (iii) a
Participant’s substantial and continuing non-performance under such
Participant’s employment agreement, (iv) any act of fraud, embezzlement or other
dishonesty in connection with a Participant’s duties and obligations, (v) any
intentional act by a Participant that would jeopardize the Company’s licenses to
do business, or (vi) the commission by a Participant of any illegal and/or
unethical act that adversely and materially affects the character, goodwill and
public reputation of the Company.


 

(c)

Involuntary termination not for Cause:  Eligibility for Awards is forfeited on
involuntary termination by the Company not for Cause before the Payment
Date.  Participants classified as a Highly Compensated Employee (“HCE”) and
eligible for severance benefits as defined by the Severance Pay Policy then in
effect are eligible (but not guaranteed) to receive a pro-rated target bonus at
the sole discretion of the Company under the provisions of the Company’s
Severance Pay Policy then in effect.

2

 

--------------------------------------------------------------------------------

 

(d)

Retirement:  If a Participant Retires (as defined below) prior to a Payment Date
and participated in the Plan for at least 26 full weeks of the Plan Year,
eligibility for an Award may (but is not guaranteed to) be prorated based on the
number of full weeks of participation in the Plan Year.  If paid, a prorated
Award will be paid at the time that Awards are paid to Participants
generally.  If participation in the Plan is for less than 26 full weeks during
the Plan Year, the Retiring Participant is not eligible for an Award for that
Plan Year.  As used in this Section 4.4(d), “Retire” (and corresponding terms)
means voluntary termination of employment by a Participant with the Company or
an affiliated company, where such Participant has completed at least ten years
of Continuous Service and (i) for U.S. Participants, the attainment of age 62,
or (ii) for non-U.S. Participants, the attainment of age 62 or such earlier age
at which such Participant is required to retire from Continuous Service under
applicable law or an applicable retirement plan or policy.  “Continuous Service”
means uninterrupted service as an employee. A Participant’s Continuous Service
does not terminate if he or she is a common-law employee and goes on a bona fide
leave of absence that was approved by the Company in writing and the terms of
the leave provide for continued service crediting, or when continued service
crediting is required by applicable law.

 

 

(e)

Death or disability:  If a Participant dies or becomes disabled prior to a
Payment Date, eligibility for an Award may (but is not guaranteed to) be
prorated based on the number of full weeks of participation in the Plan
Year.  If paid, any prorated Award will be paid at the time that Awards are paid
to Participants generally.  A Participant will be considered “disabled” if the
Participant is disabled as defined under the provisions of the Company’s
Long-Term Disability Plan then in effect.  For a Participant who dies prior to
the Payment Date, the Award (if paid) will be paid to the Participant’s
beneficiary as designated in the Participant’s group term life insurance at the
time of death.

 

5.

DISCRETIONARY COMPANY THRESHOLDS

 

Awards may not be paid to any Participant if the Company fails to achieve one or
more minimum financial performance targets (the “Discretionary Company
Thresholds”) as determined and set by the Company in its sole discretion.  The
Discretionary Company Thresholds may be set and/or amended by the Company at its
sole discretion at any time during the Plan Year and up to the Payment Date.  

 

6.

TIMING OF CALCULATIONS, PAYMENTS

 

6.1

Awards are earned by performance during the Plan Year and by remaining actively
employed by the Company through the date Awards are paid.  

 

6.2

Subject to final approval by the Chief Executive Officer and the Committee,
Awards will be paid on or before March 15 following the end of the Plan Year
with respect to which the Award relates (such date of payment, the “Payment
Date”).  

3

 

--------------------------------------------------------------------------------

6.3

Subject to Sections 4.4(c), 4.4(d) and 4.4(e), if a Participant’s employment
terminates for any reason (whether voluntarily or involuntarily) either during
the Plan Year or following the end of the Plan Year but prior to the Payment
Date, unless otherwise determined by the Company pursuant to the terms hereof,
no Award (or portion thereof) shall be payable or earned with respect to such
Plan Year.

 

6.4

It is intended that all Awards earned will be paid in cash.  However, the
Company reserves the right to distribute common stock in the Company or other
non-cash forms of compensation in lieu of cash in the event economic
circumstances dictate such action.  

 

6.5

Federal and state income taxes and other required taxes will be withheld from
bonuses under applicable law.  

 

6.6

To the extent that any Awards under the Plan are subject to Section 409A of the
Internal Revenue Code (“IRC”), the terms and administration of such Awards shall
comply with the provisions of such Section, applicable IRC guidance and good
faith reasonable interpretations thereof, and, to the extent necessary to
achieve compliance, such Awards shall be modified, replaced, or terminated at
the discretion of the Committee.

 

7.

MAXIMUM ANNUAL BONUSES

 

The maximum Award to be received by any Participant shall not exceed 200% of the
Target Award (as defined below), inclusive of CEO Awards (as defined below).  

 

8.

CEO AWARDS

 

The Company reserves the right to award to a Participant a supplemental
discretionary bonus award in cases of exceptional and exceedingly deserving
circumstances, the amount of which shall be determined in the Chief Executive
Officer’s sole discretion (subject to the ratification by the Committee).  This
supplemental award is referred to herein as a “CEO Award.”  

 

9.

AWARD CALCULATION

 

9.1

Participants are eligible for an Award each Plan Year, based on (a) financial
measures (“Financial Performance Targets”) for the Company, business segment,
business unit or line of business, and (b) individual achievement of important
Company or individual objectives in each Participant’s area of responsibility
(“Strategic Performance Objectives”).  

 

9.2

Target Awards:  

 

 

(a)

Each Participant will be assigned a “Target Award” by the Company in its sole
discretion (generally based on a Participant’s position and that position’s
potential contribution to the Company) by March 31 of each Plan Year.  For new
hires or newly-eligible Participants (whether by transfer or promotion), the
Target Award will be set within ninety (90) days of eligibility for the Plan.  

4

 

--------------------------------------------------------------------------------

 

(b)

Target Awards will be determined based on Financial Performance Targets and
Strategic Performance Objectives established at or near the beginning of a Plan
Year for each Participant (or for new hires or newly-eligible Participants
(whether by transfer or promotion), established at or near the date of their
eligibility to participate in the Plan).  Awards will be determined as set forth
in Section 9.5 below by making a preliminary determination of the Award based on
achievement of Financial Performance Targets and then adjusting that resulting
amount for each Participant (as further weighted by his or her Strategic
Performance Portion (as defined below)) based on performance against Strategic
Performance Objectives.  At the Committee’s direction, Strategic Performance
Objectives account for 20% to 50% (inclusive) of the Target Award (depending on
the executive category) (the “Strategic Performance Portion”), and the remainder
is the “Financial Performance Portion.”  For example, if the Committee
determines that an Award should be weighted 80% on financial measures and 20% on
strategic objectives, then that Participant’s Financial Performance Portion
would be 80%, and that Participant’s Strategic Performance Portion would be 20%.


 

(c)

In the event that a Target Award amount or weighting of any component thereof is
changed during a Plan Year, the payment of that Plan Year’s Award will be
pro-rated based on the number of full weeks that each respective Target Award
(or such component’s weighting) was in force, unless other written agreements
supersede this provision.  

 

9.3

Financial Performance Targets:  Financial Performance Targets are approved by
the Committee at or near the beginning of each Plan Year. Until otherwise
designated by the Committee, EBITDA is the metric utilized to set Financial
Performance Targets for the Company, regions, business units and lines of
business, as adjusted to eliminate the effects of charges for restructurings,
discontinued operations, extraordinary items and other unusual or non-recurring
items as well as the cumulative effect of tax or accounting changes.  The
Company (with the approval of the Committee) reserves the right to change the
Financial Performance Target metric from time to time without the necessity of
amending the Plan.

 

9.4

Strategic Performance Objectives:

 

 

(a)

Participants must have measurable Strategic Performance Objectives set by the
Company in writing by March 31 of each Plan Year in respect of that Plan Year,
with the Company having the discretion (but not being required) to assign
relative weights to each such Strategic Performance Objective.  If relative
weights are not assigned, then each Strategic Performance Objective will be
given an equal weighting.


 

(b)

For new hires or newly-eligible Participants (whether by transfer or promotion),
the Strategic Performance Objectives must be set within ninety (90) days of
eligibility for the Plan.  


5

 

--------------------------------------------------------------------------------

 

(c)

Non-submission of Strategic Performance Objectives to the Committee will make
the Participant ineligible for an Award.  

 

9.5

Calculation of Awards:  Following the conclusion of the Plan Year, assuming the
Discretionary Company Thresholds are satisfied, Awards are calculated as
follows:  

 

 

(a)

Preliminary Award: Actual financial performance is compared to the Financial
Performance Targets, and an Adjustment Factor is then determined as follows:

 

Achievement Against Financial Performance Target

Adjustment Factor

 

<= 70%

0%

100%

100%

>=130%

200%

*The Adjustment Factor for financial performance achievement between 70% and
130% of the financial performance target will be linearly interpolated.  For
example, achievement of 124.3% of the Financial Performance Target will result
in an Adjustment Factor of 181.00%.

 

The Adjustment Factor is then multiplied by the dollar amount of the full
Target Award.  This product is the “Preliminary Award.”

 

 

(b)

Financial Performance Portion:  The Preliminary Award is then multiplied by the
weighting of the Financial Performance Portion for the Participant.  This
product becomes part of the Award for the Participant.

 

 

(c)

Strategic Performance Portion:  First, the Preliminary Award is multiplied by
the weighting of the Strategic Performance Portion for the Participant to
determine a base amount attributable to Strategic Performance Objectives (the
“Strategic Base Amount”).  Second, following the end of the Plan Year, the Chief
Executive Officer (or where the Participant is the Chief Executive Officer, the
Committee) will score that Participant based on that Participant’s performance
against his or her Strategic Performance Objectives, considered individually
(and if so, by taking into account their relative weightings) or by giving a
single score for all Strategic Performance Objectives, as the Chief Executive
Officer so determines.  The Participant’s performance against the Strategic
Performance Objectives as so considered will be rated using a scorecard with a
scale of 1 through 5 that has corresponding percentage grades1, and will take
into account recommendations

 

1 

  The scorecard will be as follows:

* A composite score of 4.2 (e.g., because four strategic objectives weighted at
20% each received a “4” but a fifth
strategic objective also weighted at 20% received a “5”) would be linearly
interpolated to result in a 130.0% preliminary multiplier.



6

 

--------------------------------------------------------------------------------

 

from the Participant’s direct manager (as applicable).  The scorecard will also
contain space for commentary regarding the Participant’s performance if
appropriate (e.g., describing special circumstances). The information on the
scorecard, taken as a whole, is then used to determine a preliminary multiplier
against the Strategic Base Amount, which preliminary multiplier will range from
zero to a maximum of 150%.  Third, once the preliminary multiplier is so
determined, the Chief Executive Officer (or where the Participant is the Chief
Executive Officer, the Committee) may (but is not required to) then further
adjust such preliminary multiplier (but not to be less than zero or more than
150%) after taking into account, among other things, the Participant’s
performance and positioning relative to his or her peer group, seniority,
experience, growth, development and accomplishments in respect of and outside
the Strategic Performance Objectives (including, if relevant, in respect of
other objectives that became important Company or Participant priorities during
the year).  The preliminary multiplier, as so further adjusted, then becomes the
ultimate multiplier, and the product of this ultimate multiplier and the
Strategic Base Amount becomes part of the Award for the Participant.

 

 

(d)

Sum of Resultant Products; Subject to Overall Cap:  The resultant parts in the
ultimate sentences of Sections 9.5(b) and 9.5(c) are then added together to
arrive at an Award for the Participant (but subject to the other terms contained
in the Plan, including Section 9.5(e)), not to exceed the overall cap in Section
7 hereof.

 

 

(e)

Role of CEO and the Committee.  The final Award recommendation will be made by
the Chief Executive Officer and approved by the Committee.  


 

(f)

Subject to Discretionary Company Thresholds.  Notwithstanding the foregoing, if
the Discretionary Company Thresholds in Section 5 are not met, no Award (or
portion thereof) will be earned or paid under the Plan.

 

10.

SUSPENSION, AMENDMENT OR TERMINATION OF THE PLAN

 

The Company reserves the right at any time prior to payment of the Awards to
review, interpret, alter, suspend, amend, or terminate or discontinue (with or
without notice) the Plan (including in respect of a Plan Year already completed
if prior to the Payment Date in respect of that Plan Year), including, without
limitation, the calculation and method of and eligibility for Award payments,
provided, however, that any alterations or amendments to the Plan require the
approval of the Committee, provided further, however, that any alterations or
deviations in respect of the process for determining the Strategic Performance
Portion pursuant to Section 9.5(c) hereof do not require the approval of the
Committee if such alterations or deviations are otherwise approved by the Chief
Executive Officer.  The Plan does not constitute a contract of employment
(express or implied) and cannot be relied upon as such.  The Plan does not alter
the at-will employment relationship between the Company and the Participants.  

 

7

 

--------------------------------------------------------------------------------

11.

ETHICS

 

The Committee shall have the right to withhold or decrease a Participant’s Award
on account of a Participant’s violation(s) of the Standards of Business Conduct
or other Company policies, including, without limitation, the failure to model
and enforce the Company’s high standards of ethical conduct or to demonstrate a
commitment to a discrimination-, retaliation- and harassment-free
workplace.  Conversely, the Committee may increase incentive compensation (up to
the total maximum Award permitted under the Plan) for a Participant who
demonstrates extraordinary achievements in these critical areas for the Company.

 

12.CLAWBACK POLICY

 

All Awards made under the Plan are subject to the Company’s Clawback Policy
(which may be amended from time to time by the Company in its sole
discretion).  

8

 